Exhibit 10.14
 
SATISFACTION AND RELEASE AGREEMENT
 
THIS SATISFACTION AND RELEASE AGREEMENT (this “Agreement”) is made and entered
into as of August 27, 2013, by and among Green Energy Management Services
Holdings, Inc., a Delaware corporation (the “Company”), Jay Enis (“JE”),
Financial Partners Funding, LLC, a Florida limited liability company (“FPF”), SE
Management Consultants, Inc., a Florida corporation (“SEMC”), and Energy Sales
Solutions, LLC, a Florida limited liability company (“ESS”) (each of the
Company, JE, FPF and SEMC and ESS is referred to as a “Party”, and together the
“Parties”).
 
WHEREAS, JE, FPF, SEMC and/or ESS performed certain services (the “Services”)
for, and/or are or were a party to one or more agreements (collectively, the
“Agreements”) with, the Company and/or Green Energy Management Services, Inc., a
Delaware corporation and a wholly owned subsidiary of the Company (“GEM”);
 
WHEREAS, the Company and/or GEM may owe to JE, FPF, SEMC and/or ESS compensation
of approximately $770,000 and/or certain other consideration in relation to the
Services and/or the Agreements (collectively, the “Amounts”), and JE, FPF, SEMC
and/or ESS may have certain potential claims against the Company and/or GEM
relating to the Services and/or the Agreements (collectively, the “Claims”); and
 
WHEREAS, the Company, JE, FPF, SEMC and ESS wish to settle and resolve all
potential disputes and differences between them relating to the Company, GEM,
JE, FPF, SEMC, ESS, the Services and the Agreements.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for such other good and valuable consideration agreed to by the
Parties, the Parties do hereby agree as of the date of this Agreement as
follows:
 
1.           (i) Each of JE, FPF, SEMC and ESS agrees to waive any and all of
their and JE Parties’ (as defined below) Amounts and Claims against the Company
Parties (as defined below) in consideration of the Company paying to JE a sum of
$1.00 and (ii) FPF agrees that certain Option agreement, dated as of March 3,
2011 (the “Option”), entered into by and between FPF and the Company, and that
certain Commitment Letter, dated as of March 3, 2011 (the “Letter”), entered
into by and between FPF and GEM shall be immediately terminated, canceled and no
longer in effect in consideration of the Company issuing to FPF 1,000,000 shares
(the “Shares”) of the Company’s common stock with piggy back registration rights
with respect to such Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           JE, and each of his heirs, executors, administrators, predecessors,
successors, assigns, affiliates, parents, subsidiaries, officers, directors,
representatives, employees, associated persons, agents, contractors,
stockholders and attorneys (including, without limitation, FPF, SEMC and ESS,
and their members, shareholders, officers, directors, employees, affiliates,
associated persons, agents, contractors and attorneys), and all persons acting
by, through and under each of them (collectively, the “JE Parties”), hereby
forever release and discharge the Company Parties as follows:
 
(a)           The JE Parties, individually and collectively, hereby release and
discharge the Company Parties, individually and collectively, from any and all
liability, actions, causes of action, suits, debts, dues, sums of money
(including, without limitation, the Amounts), accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements (including,
without limitation, the Option, the Letter and the other Agreements), promises,
variances, trespasses, damages, judgments, extents, executions, claims
(including, without limitation, the Claims), counterclaims and demands of
whatever nature and kind, in law, admiralty or equity, which the JE Parties,
individually or collectively, ever had, now have or hereafter can, shall or may
have against the Company Parties by reason of any matter, cause or thing
whatsoever from the beginning of time to the date hereof; provided that nothing
contained herein shall be deemed to (x) effect a release of any obligation
undertaken by the Company pursuant to this Agreement or (y) terminate that
certain Sales Agency Agreement, dated as of February 2011 (the “Sales
Agreement”), entered into by and between the Company and ESS.
 
For purposes of this Agreement, the “Company Parties” shall mean the Company,
GEM, and each of their heirs, executors, administrators, predecessors,
successors, assigns, affiliates, parents, subsidiaries, officers, directors,
representatives, employees, associated persons, agents, contractors and
attorneys, and all persons acting by, through and under each of them.
 
(b)           The JE Parties, and each of them, acknowledge that they, or any of
them, may hereafter discover claims or facts now unknown or unsuspected, or in
addition to, or different from, those which the releasing parties now know or
believe to be true with respect to this Agreement.  Nevertheless, except as
otherwise set forth in this Agreement, the JE Parties, and each of them, intend
by this Agreement to release fully, finally, and forever all claims (including,
without limitation, the Amounts, the Claims or with respect to the Agreements),
released hereby.  Accordingly, this Agreement shall remain in full force as a
complete release of such claims notwithstanding the discovery of existence of
any such additional or different claims or facts before or after the date of
this Agreement.
 
(c)           The JE Parties agree and acknowledge that all Agreements have been
terminated, canceled and no longer in effect; provided that the Sales Agreement
shall continue in effect.
 
(d)           The JE Parties have not commenced or prosecuted and will not
commence or prosecute any action or proceeding for the recovery of damages or
for any form of equitable relief, declaratory relief or any other form of action
or proceeding or arbitration against the Company Parties based upon the claims
released in this Agreement.  This Agreement shall constitute a judicial bar to
the institution of any such action against the JE Parties or any party.
 
(e)           The JE Parties shall not, and shall cause the other JE Parties not
to, disparage the Company Parties.


3.           This Agreement may be executed in multiple counterparts, each one
of which shall be deemed an original, but all of which shall be considered
together as one and the same instrument.  Delivery of an executed counterpart of
this Agreement may be made by facsimile or other electronic transmission.  Any
such counterpart or signature pages sent by facsimile or other electronic
transmission shall be deemed to be written and signed originals for all
purposes, and copies of this Agreement containing one or more signature pages
that have been delivered by facsimile or other electronic transmission shall
constitute enforceable original documents.  As used in this Agreement, the term
“electronic transmission” means and refers to any form of communication not
directly involving the physical transmission of paper that creates a record that
may be retained, retrieved and reviewed by a recipient of the communication, and
that may be directly reproduced in paper form by such a recipient through an
automated process.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           This Agreement and any questions concerning its validity,
construction or performance shall be governed by the laws of the State of New
York, without regard to any state’s choice of law provisions.
 
5.           Courts within the Borough of Manhattan, State of New York, will
have jurisdiction over all disputes between the parties arising out of or
relating to this Agreement.  In connection with any such dispute, each party
consents to and agrees to submit to the jurisdiction of courts within the
Borough of Manhattan, State of New York, and waives, and agrees not to assert,
any claim that (i) it is not personally subject to the jurisdiction of such
courts, (ii) it and its property is immune from any legal process issued by such
courts or (iii) any litigation commenced in such courts is brought in an
inconvenient forum.
 
[Signature page follows]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.
 

 
GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC.
         
 
By:
/s/ John Tabacco       Name: John Tabacco     Title:  Chief Executive Officer
and President  

 

 
JAY ENIS
            /s/ Jay Enis  
 
   

 

 
FINANCIAL PARTNERS FUNDING, LLC
         
 
By:
/s/ Jay Enis     Name: Jay Enis     Title:   Principal  

 

 
SE MANAGEMENT CONSULTANTS, INC.
         
 
By:
/s/ Jay Enis     Name: Jay Enis     Title:  Authorized Signatory  




 
ENERGY SALES SOLUTIONS, LLC
           
By:
SE Management Consultants, Inc., its Managing Member          
 
By:
/s/ Jay Enis     Name: Jay Enis     Title:   Authorized Signatory  

 
 
4

--------------------------------------------------------------------------------